 

 



FS Investment Corp. II 8-K [ex-10_1.htm]

Exhibit 10.1

 

TERMINATION ACKNOWLEDGMENT (TRS)

 

Dated: June 13, 2013

Reference is hereby made to the ISDA 2002 Master Agreement, dated as of July 2,
2012, including the Schedule thereto, the Credit Support Annex to such
Schedule and the Confirmation, dated July 2, 2012 (as amended and restated as of
September 12, 2012, September 27, 2012, November 15, 2012, December 13, 2012 and
March 1, 2013), exchanged thereunder (the TRS Confirmation) and any additional
Confirmations exchanged under the Master Agreement (collectively, the Master
Agreement) between Citibank, N.A. (Citibank) and Del River LLC, a limited
liability company organized under the laws of the State of Delaware (the
Counterparty). Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Master Agreement (without reference to the
TRS Confirmation) or, if not so defined, in the TRS Confirmation.

Termination of Transactions under the Master Agreement

1. Citibank and the Counterparty each hereby acknowledge (a) the payment in full
of all amounts owing under the Master Agreement that became due and payable on
or prior to the date hereof (other than payments referred to in the following
clause (c)), (b) the termination on or prior to the date hereof of all
Transactions outstanding under the Master Agreement and (c) that, upon the
making of all payments opposite the provisions entitled "Counterparty First
Floating Amounts", "Counterparty Second Floating Amounts", "Counterparty Third
Floating Amounts", "Counterparty Fourth Floating Amounts", "Citibank Fixed
Amounts" and "Citibank Floating Amounts" in Clause 2 of the TRS Confirmation
arising by reason of the termination on or prior to the date hereof of all
Transactions outstanding under the Master Agreement or accruing prior to such
terminations, the Master Agreement (including the TRS Confirmation) shall be
hereby terminated and shall have no further force or effect, except for
contingent obligations of the Counterparty (i) under Section 2(d)(ii) of the
Master Agreement and (ii) under Clause 2 of the TRS Confirmation with respect to
"Counterparty Second Floating Amounts" and under Clause 8 of the TRS
Confirmation.

Miscellaneous

2. This Termination Acknowledgment may be executed in any number of counterparts
and on separate counterparts, each of which is an original, but all of which
together constitute one and the same instrument. Delivery of an executed
counterpart of this Termination Acknowledgment by e-mail (PDF) or telecopy shall
be effective as delivery of a manually executed counterpart of this Termination
Acknowledgment.

3. This Termination Acknowledgment shall be construed in accordance with, and
this Termination Acknowledgment and all matters arising out of or relating in
any way whatsoever to this Termination Acknowledgment (whether in contract, tort
or otherwise) shall be governed by, the law of the State of New York.

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Termination Acknowledgment
to be duly executed as of the date first written above. 

  CITIBANK, N.A.               By:  /s/ Vincent Nocerino  

Name:

Title:

Vincent Nocerino
Vice President

 



  DEL RIVER LLC               By:  /s/ Gerald F. Stahlecker  

Name:

Title:

Gerald F. Stahlecker
Executive Vice President

  



 

